CONGER, District Judge.
Motion by the defendant under Section 1404(a) of Title 28 U.S.C. to transfer this action to the Eastern District of South Carolina, Florence Division.
The plaintiffs are California residents while the defendant is a Virginia corporation maintaining a railroad from Virginia points to various more southerly points.
The accident occurred at or near Dillon, South Carolina.
The plaintiff Marilyn Sonenshine was hospitalized in Florence, South Carolina and was treated and/or examined by doctors from South Carolina, North Carolina and California.
The defendant’s employee witnesses, 20 specified, reside in South Carolina, North Carolina or Virginia. Other unspecified employee witnesses reside in or near South Carolina. The plaintiffs’ witnesses, other than the doctor, are 41 passengers on the train who reside in or near New York.
It appears that a quicker trial may be had in South Carolina, possibly this year although the plaintiffs, surprisingly, do not seek a prompt trial, according to their memorandum.
It appears to me that the balance of convenience is preponderantly in favor of defendant. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055; Ford Motor Co. v. Ryan, 2 Cir., 182 F.2d 329.
Other than the fact that some of plaintiff’s potential witnesses reside in or *830near New York, there does not appear to be the remotest connection between the accident and this forum. And it is not clear how these passengers have any better knowledge than plaintiffs of the cause of this occurrence, but if they do it must be presumed that only a small portion of the 41 will be required. It is further not clear that it will be more expensive and more burdensome for the plaintiff Marilyn Sonenshine to travel to South Carolina than New York.
Motion granted.
Settle order.